DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18, 20, 22, 23, 35, 36, 39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Low et al. (2010/0271377, of record), and further in view of Zhang et al. (2002/0075557, of record).

Regarding claim 1, Kim discloses a polymorphic display (at least Figures 1, 2, 3C, 100, electronic apparatus) comprising: a first set of pixels from the plurality of pixels (pixels of 110, emissive display), all pixels in the first set having the same (1) stability, (2) transition sequencing, and (3) switching operable properties (Examiner notes that 110, emissive display, would have every pixel be the same with the same operable properties); a second set of pixels from the plurality of pixels (pixels of 120, transparent display), all pixels in the second set having the same (1) stability, (2) transition sequencing, and (3) switching operable properties (Examiner notes that 120, transparent display, would have every pixel be the same with the same operable properties); and wherein at least one of the (1) stability, (2) transition sequencing, or (3) switching operable properties is different in the second set of pixels as compared to the first set of pixels (Examiner notes that since 110, emissive display, uses a separate and distinct display than 120, transparent display, the pixels from one display would have differing stability, sequencing, and switching operable properties from the other display).
Kim fails to teach the display comprises an electro-optic layer and a set of electrodes adjacent to the electro-optic layer that form a plurality of pixels; and wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group 
Low discloses a display comprising: an electro-optic layer (at least [0039] teaches 24, display device, includes a layer of electro-optic material, considered to be 54, microcapsule of Figure 4) and a set of electrodes (58, pixel electrode) adjacent to the electro-optic layer that form a plurality of pixels (Figure 4, [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Low and provide an electro-optic layer and a set of electrodes adjacent to the electro-optic layer that form a plurality of pixels. Doing so would allow for improved efficiency in display images in the display while retaining image quality.
The modified Kim fails to teach wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. The modified Kim and Zhang are related because both teach a display.
Zhang discloses a display wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent (at least [0036, 0054]); (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching (at least [0036, 0054]); and (3) switching is one 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Zhang and provide wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Doing so would allow for improved contrast and resolution, thereby improving display quality.

Regarding claim 2, the modified Kim discloses the polymorphic display according to claim 1, wherein the operable property of switching is different in the second set of pixels as compared to the first set of pixels ([0064-0065] teach 110, emissive display, to be an LCD, LED, or OLED display, and 120, transparent display, to be a CLC, transparent OLED, or transparent LED display, thus the switching operable property would be different between the two).

Regarding claim 3, the modified Kim discloses the polymorphic display according to claim 2, wherein the operable property of switching in the first set of pixels include being only electrically switchable (Zhang: at least [0036, 0054]), and the operable property of switching in the second set of pixels includes being electrically switchable and self-switchable (Zhang: at least [0036, 0087]).

Regarding claim 4, the modified Kim discloses the polymorphic display according to claim 2, wherein the operable property of switching in the first set of pixels include being only electrically switchable (Zhang: at least [0036, 0054]), and the operable property of switching in the second set of pixels includes being electrically switchable and non-switchable (Zhang: at least [0036, 0054]).

Regarding claim 5, the modified Kim discloses the polymorphic display according to claim 2, wherein the operable property of switching in the first set of pixels include being only electrically switchable and non-switchable (Zhang: at least [0036, 0054]), and the operable property of switching in the second set of pixels includes being electrically switchable and self-switchable (Zhang: at least [0054, 0055, 0087]).

Regarding claim 6, the modified Kim discloses the polymorphic display according to claim 1, wherein the operable property of stability is different in the second set of pixels as compared to the first set of pixels ([0064-0065] teach 110, emissive display, to be an LCD, LED, or OLED display, and 120, transparent display, to be a CLC, transparent OLED, or transparent LED display, thus the stability operable property would be different between the two).

Regarding claim 7, the modified Kim discloses the polymorphic display according to claim 6, wherein the operable property of stability in the first set of pixels includes 

Regarding claim 8, the modified Kim discloses the polymorphic display according to claim 6, wherein the operable property of stability in the first set of pixels include being only stable, and the operable property of stability in the second set of pixels includes being stable and permanent (Zhang: [0036, 0054]).

Regarding claim 9, the modified Kim discloses the polymorphic display according to claim 6, wherein the operable property of stability in the first set of pixels include being stable and permanent (Zhang: [0036, 0054]), and the operable property of stability in the second set of pixels includes being volatile (Zhang: [0055]).

Regarding claim 10, the modified Kim discloses the polymorphic display according to claim 1, wherein the operable property of transition sequencing is different in the second set of pixels as compared to the first set of pixels ([0064-0065] teach 110, emissive display, to be an LCD, LED, or OLED display, and 120, transparent display, to be a CLC, transparent OLED, or transparent LED display, thus the transition sequencing operable property would be different between the two).

Regarding claim 11, the modified Kim discloses the polymorphic display according to claim 10, wherein the operable property of transition sequencing in the first set of pixels include being reversible (Zhang: [0036, 0054]), and the operable property 

Regarding claim 12, the modified Kim discloses the polymorphic display according to claim 10, wherein the operable property of transition sequencing in the first set of pixels include being reversible (Zhang: [0036, 0054]), and the operable property of transition sequencing the pixels in the second set of pixels includes being and reversible and irreversible (Zhang: [0036, 0054]).

Regarding claim 13, the modified Kim discloses the polymorphic display according to claim 10, wherein the operable property of transition sequencing in the first set of pixels include being reversible (Zhang: [0036, 0054]), and the operable property of transition sequencing in the second set of pixels includes being and irreversible and permanent (Zhang: [0036, 0054]).

Regarding claim 14, the modified Kim discloses the polymorphic display according to claim 10, wherein the operable property of transition sequencing in the first set of pixels includes branching (Low: at least [0038] teaches the drive pulse required to change the display state of 40, display pixel, from a current display state to a new display state depends on the current display state, thus considered to include branching), and the operable property of transition sequencing in the second set of pixels does not include branching (Zhang: [0054, 0056] teach the display state is not 

Regarding claim 15, the modified Kim discloses the polymorphic display according to claim 10, wherein the operable property of transition sequencing in the first set of pixels includes branching, and the operable property of transition sequencing in the second set of pixels includes branching (Low: at least [0038] teaches the drive pulse required to change the display state of 40, display pixel, from a current display state to a new display state depends on the current display state, thus considered to include branching).

Regarding claim 18, the modified Kim discloses the polymorphic display according to claim 1, wherein optical properties corresponding to the operable properties of the pixels are different in the second set of pixels as compared to the first set of pixels (Examiner notes that since 110, emissive display, uses a separate and distinct display than 120, transparent display, the pixels from one display would have differing operable properties from the other display).

Regarding claim 20, the modified Kim discloses the polymorphic display according to claim 18, wherein the optical properties of the first set of pixels are machine perceptible and not human perceptible, and the optical property of the second set of pixels is human perceptible (Low: at least [0002]).



Regarding claim 23, the modified Kim discloses the polymorphic display according to claim 22, wherein the material layers comprise one or more of an electrolyte, polymers, EC mix, matrices, separators and spacers (Low: Figure 4, at least [0003, 0041]).

Regarding claim 35, Kim discloses an intelligent display device (Figures 1, 2, 3C, 100, electronic apparatus) comprising, a polymorphic display (Figures 1, 2, 3C, 100, electronic apparatus) further comprising: a first set of pixels from a plurality of pixels (pixels of 110, emissive display), all pixels in the first set having the same (1) stability, (2) transition sequencing, and (3) switching operable properties (Examiner notes that 110, emissive display, would have every pixel be the same with the same operable properties); a second set of the pixels from the plurality of pixels (pixels of 120, transparent display), all pixels in the second set having the same (1) stability, (2) transition sequencing, and (3) switching operable properties (Examiner notes that 120, transparent display, would have every pixel be the same with the same operable properties); wherein at least one of the (1) stability, (2) transition sequencing, or (3) switching operable properties is different in the second set of pixels as compared to the first set of pixels (Examiner notes that since 110, emissive display, uses a separate and 
Kim fails to teach an electro-optic layer and a set of electrodes adjacent to the electro-optic layer that form a plurality of pixels; wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Kim and Low are related because both teach a display.
Low discloses a display comprising: an electro-optic layer (at least [0039] teaches 24, display device, includes a layer of electro-optic material, considered to be 54, microcapsule of Figure 4) and a set of electrodes (58, pixel electrode) adjacent to the electro-optic layer that form a plurality of pixels (Figure 4, [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Low and provide an electro-optic layer and a set of electrodes adjacent to the electro-optic layer that form a plurality of pixels. Doing so would allow for improved efficiency in display images in the display while retaining image quality.
The modified Kim fails to teach wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, 
Zhang discloses a display wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent (at least [0036, 0054]); (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching (at least [0036, 0054]); and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable (at least [0036, 0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Zhang and provide wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Doing so would allow for improved contrast and resolution, thereby improving display quality.

Regarding claim 36, the modified Kim discloses the intelligent display device according to claim 35, wherein the memory is constructed to store a signal protocol (at least [0086]), and the processor is configured to generate switching or maintenance signals according to the signal protocol (at least [0086, 0093], Figure 2).



Regarding claim 51, the modified Kim discloses the polymorphic display according to claim 1, further comprising display driver circuitry (280, controller).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Low et al. (2010/0271377, of record), in view of Zhang et al. (2002/0075557, of record) as applied to claim 1 above, and further in view of Kawashima et al. (2011/0134508, of record).

Regarding claim 16, the modified Kim discloses the polymorphic display according to claim 1, but fails to teach wherein the composition of the pixels is different in the second set of pixels as compared to the first set of pixels. The modified Kim and Kawashima are related because both teach a display.
Kawashima discloses a display wherein the composition of the pixels is different in the second set of pixels as compared to the first set of pixels (Figure 1, [0046-0047] teach the composition of A1, first region, and A2, second region, is different).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Low to incorporate the teachings of Kawashima and provide wherein the composition of the pixels different in the second set of pixels as 

Regarding claim 17, the modified Kim discloses the polymorphic display according to claim 16, wherein the composition of the pixels includes one or more of, electrochromic materials, liquid crystals, electrophoretic particles, electrowetting fluids, electro-liquid powder materials, organic or inorganic light emitting materials (Kawashima: at least Abstract, [0038, 0049]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Low et al. (2010/0271377, of record), in view of Zhang et al. (2002/0075557, of record) as applied to claim 22 above, and further in view of Andersson Ersman et al. (2014/0307302, of record).

Regarding claim 24, the modified Kim discloses the polymorphic display according to claim 22, but fails to teach wherein at least one material layer is patterned. The modified Kim and Andersson Ersman are related because both teach a display.
Andersson Ersman discloses a display wherein at least one material layer is patterned (Figure 1, 130, electrolyte layer; [0140] teaches 130, electrolyte layer, comprises of nine portions 131-139).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Low to incorporate the teachings of Andersson Ersman and provide wherein at least one material layer is patterned. Doing so would 

Regarding claim 25, the modified Kim discloses the polymorphic display according to claim 22, but fails to teach wherein one or more material layers are different in the second set of pixels as compared to the first set of pixels. The modified Kim and Andersson Ersman are related because both teach a display.
Andersson Ersman discloses a display wherein one or more material layers are different in the second set of pixels as compared to the first set of pixels (Figure 1, [0140] teaches 130, electrolyte layer, comprises of nine portions 131-139, which are ionically isolated from each other, thus regarded to be different in each pixel set).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Low to incorporate the teachings of Andersson Ersman and provide wherein one or more material layers are different in the second set of pixels as compared to the first set of pixels. Doing so would allow for the electric field of one pixel to not influence the electric field of an adjacent pixel, thereby improving display quality.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Low et al. (2010/0271377, of record), in view of Zhang et al. (2002/0075557, of record) as applied to claim 1 above, and further in view of Danner et al. (2005/0270261, of record).


Danner discloses a display wherein the electrodes are interdigitated electrodes (Figure 7B, [0129] teach interdigitating sub-pixels).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Low to incorporate the teachings of Danner and provide wherein the electrodes include interdigitated electrodes. Doing so would allow for a compact design while increasing resolution, thereby improving image quality.

Claims 31, 32, 34, 43-50, 52, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Paolini, JR. et al. (2011/0164307), and further in view of Zhang et al. (2002/0075557, of record).

Regarding claim 31, Kim discloses a polymorphic display (Figures 1, 2, 3C, 100, electronic apparatus) comprising: a first set of pixels ([0064-0065] teach 110, emissive display, to be an LCD, LED, or OLED display, and 120, transparent display, to be a CLC, transparent OLED, or transparent LED display, thus each display is viewed to include its own set of pixels; pixels of 110, emissive display), all pixels in the first set having the same (1) stability, (2) transition sequencing, and (3) switching operable properties (Examiner notes that 110, emissive display, would have every pixel be the same with the same operable properties); a second set of the pixels (pixels of 120, transparent display), all pixels in the second set having the same (1) stability, (2) 
Kim fails to teach a first electro-optic layer and a first set of electrodes adjacent to the first electro-optic layer; a second electro-optic layer and a second set of electrodes adjacent to, the second electro-optic layer, and wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other, and the first electro-optic layer or one of the electrodes of the first set of electrodes have a structure in common with the second electro-optic layer or one of the electrodes of the second set of electrodes; and wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Kim and Paolini are related because both teach a display.
Paolini discloses a display comprising: a first electro-optic layer (Figure 11, 1100, first electro-optic layer) and a first set of electrodes (1102, 1104, electrodes) adjacent to the first electro-optic layer (Figure 11; [0158]); a second electro-optic layer (1106, second electro-optic layer) and a second set of electrodes (1108, 1110, electrodes) adjacent to, the second electro-optic layer (Figure 11; [0158]), and wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other (Figure 11), and the first electro-optic layer or one of the electrodes of the first set 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Paolini and comprising; a first electro-optic layer and a first set of electrodes adjacent to the first electro-optic layer, a second electro-optic layer and a second set of electrodes adjacent to, the second electro-optic layer, and wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other, and the first electro-optic layer or one of the electrodes of the first set of electrodes have a structure in common with the second electro-optic layer or one of the electrodes of the second set of electrodes. Doing so would allow for increased image/color functionality, thereby improving display characteristics.
The modified Kim fails to teach wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. The modified Kim and Zhang are related because both teach a display.
Zhang discloses a display wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent (at least [0036, 0054]); (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching (at least [0036, 0054]); and (3) switching is one 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Zhang and provide wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Doing so would allow for improved contrast and resolution, thereby improving display quality.

Regarding claim 32, the modified Kim discloses the polymorphic display according to claim 31, further comprising display driver circuitry (280, controller).

Regarding claim 34, the modified Kim discloses the polymorphic display according to claim 32, wherein the display driver circuitry is configured to operate a signal protocol (at least [0086]).

Regarding claim 43, Kim discloses an intelligent display device (Figures 1, 2, 3C, 100, electronic apparatus) comprising, a polymorphic display (Figures 1, 2, 3C, 100, electronic apparatus) comprising: a first set of pixels ([0064-0065] teach 110, emissive display, to be an LCD, LED, or OLED display, and 120, transparent display, to be a CLC, transparent OLED, or transparent LED display, thus each display is viewed to 
Kim fails to teach comprising: a first electro-optic layer and a first set of electrodes adjacent to the first electro-optic layer; a second electro-optic layer and a second set of electrodes adjacent to, the second electro-optic layer, wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other, and the first electro-optic layer or one of the electrodes of the first set of electrodes have a structure in common with the second electro-optic layer or one of the electrodes of the second set of electrodes; wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, 
Paolini discloses a display comprising: a first electro-optic layer (Figure 11, 1100, first electro-optic layer) and a first set of electrodes (1102, 1104, electrodes) adjacent to the first electro-optic layer (Figure 11; [0158]); a second electro-optic layer (1106, second electro-optic layer) and a second set of electrodes (1108, 1110, electrodes) adjacent to, the second electro-optic layer (Figure 11; [0158]), wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other (Figure 11), and the first electro-optic layer or one of the electrodes of the first set of electrodes have a structure in common with the second electro-optic layer or one of the electrodes of the second set of electrodes (Figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Paolini and comprising; a first electro-optic layer and a first set of electrodes adjacent to the first electro-optic layer, a second electro-optic layer and a second set of electrodes adjacent to, the second electro-optic layer, and wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other, and the first electro-optic layer or one of the electrodes of the first set of electrodes have a structure in common with the second electro-optic layer or one of the electrodes of the second set of electrodes. Doing so would allow for increased image/color functionality, thereby improving display characteristics.

Zhang discloses a display wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent (at least [0036, 0054]); (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching (at least [0036, 0054]); and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable (at least [0036, 0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Zhang and provide wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching; and (3) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable. Doing so would allow for improved contrast and resolution, thereby improving display quality.



Regarding claim 45, the modified Kim discloses the intelligent display device according to claim 44, wherein the processor is configured to generate switching or maintenance signals according to the signal protocol (at least [0086, 0093], Figure 2).

Regarding claim 46, the modified Kim discloses the intelligent display device according to claim 45, wherein the processor is configured to generate switching or maintenance signals (at least [0099]).

Regarding claim 47, the modified Kim discloses the intelligent display device according to claim 43, further comprising, one or more of communication apparatus, sensors, actuators, clocks, or timers (260, communicator, 270, sensor, Figures 5A, at least [0102]).

Regarding claim 48, the modified Kim discloses the polymorphic display according to claim 31, wherein the structure comprises substrates, spacers, matrices, separators, spacers, barriers, sealants, transparent/viewing surfaces, encapsulants, side barriers or protective structure (Paolini: Figure 11 depicts a stacked configuration of the two electro-optic layers, thus the shared structure would include at least the 

Regarding claim 49, the modified Kim discloses the polymorphic display according to claim 31, wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other in a plane parallel to a viewing surface (Figure 3C).

Regarding claim 50, the modified Kim discloses the polymorphic display according to claim 31, wherein the first electro-optic layer and the second electro-optic layer are configured adjacent to each other in two planes, each plane parallel to a viewing surface (Figure 3A).

Regarding claim 52, the modified Kim discloses the polymorphic display according to claim 49, wherein the display driver circuitry is configured to operate a signal protocol (at least [0086]).

Regarding claim 55, the modified Kim discloses the polymorphic display of according to claim 31, further being flexible (Paolini: at least [0007, 0041]).

Regarding claim 56, the modified Kim discloses the polymorphic display according to claim 31, wherein the electro-optic layer comprises a material printed or a .

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349868, of record) in view of Low et al. (2010/0271377, of record), in view of Zhang et al. (2002/0075557, of record) as applied to claim 1 above, and further in view of Paolini, JR. et al. (2011/0164307).

Regarding claim 53, the modified Kim discloses the polymorphic display of according to claim 1, but fails to teach further being flexible. The modified Kim and Paolini are related because both teach a display.
Paolini discloses a display being flexible (at least [0007, 0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Paolini and provide the display being flexible. Doing so would allow for a more light weight and cost effective display.

Regarding claim 54, the modified Kim discloses the polymorphic display oaccording to claim 1, but fails to teach wherein the electro-optic layer comprises a material printed or a material deposited with a roll-to-roll manufacturing compatible process. The modified Kim and Paolini are related because both teach a display.
Paolini discloses a display wherein the electro-optic layer comprises a material printed or a material deposited with a roll-to-roll manufacturing compatible process (at least [0132]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the general teachings of Paolini and provide wherein the electro-optic layer comprises a material printed or a material deposited with a roll-to-roll manufacturing compatible process. Doing so would allow for a more light weight and cost effective display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872